Citation Nr: 1540077	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  10-37 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to August 1995.

This matter is on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In March 2013, the Board issued a decision denying the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Decision dated in September 2014, the Court vacated and remanded the Board's decision.  The Board originally denied the Veteran's claim for SMC because the evidence did not support a finding the Veteran required aid and attendance.  The Board also found that the evidence of record, as well as the arguments submitted by the Veteran's representative, raised the issue of entitlement to SMC  by reason of 38 U.S.C.A. § 1114(s)(1)  (special monthly compensation if Veteran is totally disabled by a single disability and has additional disability or disabilities ratable at 60% or higher).  As the issue had not been considered by the RO, the Board referred it to the RO for initial consideration on the merits. 

In its Decision, the Court determined that special monthly compensation for aid and attendance and special monthly compensation under 38 U.S.C.A. § 1114(s)(1) are not separate claims, but a single claim.  Thus, the Board had jurisdiction over entitlement to § 1114 (s)(1) benefits, and therefore referring the matter was improper.  The Court vacated the Board decision and remanded the matter back to the Board, with directions to remand the Veteran's claim as a whole to the RO for consideration of the issue of § 1114 (s)(1) entitlement in the first instance.  In March 2015, this matter was remanded by the Board for action consistent with the Court's decision.


FINDINGS OF FACT

1.  The Veteran does not require the assistance of another person in meeting his daily needs such as dressing, food preparation, and keeping himself ordinarily clean, nor is he unable to protect himself from the hazards and dangers of his daily environment due to service-connected disabilities.

2.  The Veteran is not currently service connected for any disability rated as 100 percent disabling, and evidence of record fails to demonstrate that he is permanently housebound.


CONCLUSION OF LAW

The criteria for SMC have not been met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Here, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in May 2008 of the criteria for substantiating his claim, the evidence required in this regard, and a claimant's and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements, and nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran during the duration of this appeal.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a VA examination was provided in June 2010.  To that end, when VA undertakes to provide an opinion, it must ensure that the opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion in this case is adequate, as the examiner included a thorough review of the file and provided findings relevant to the issue at hand.  The Veteran's complaints and lay history were also considered and discussed.  Rationale was provided with the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with regard to entitlement to SMC has been met.  See 38 C.F.R. § 3.159(c)(4) (2015).  

The Board notes that the Veteran's representative, in a September 2015 Brief, stated that an examination of the Veteran's daily living may be necessary to decide the claim at issue, as his service-connected disabilities, taken in the aggregate, are productive of the need for aid and attendance.  However, and as noted in further detail below, evidence of record fails to indicate that the Veteran is blind in both eyes, lives in a nursing home, is housebound, bedridden, or unable to attend to the basic requirements of daily living.  The Board also notes that the Veteran's representative did not indicate that any currently-service-connected disability had worsened since the most recent VA examination, or that any of these criteria have been met since that time.  For these reasons, the Board finds that the June 2010 VA examination is adequate upon which to decide the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Entitlement to SMC

In addition to any benefits already received, a veteran may also be entitled to SMC  benefits where there is an established need for regular aid and attendance. See 
38 U.S.C.A. § 1114(l)  (West 2014); 38 C.F.R. § 3.350(b)(3) (2015).  Requiring aid and attendance means that a person is helplessness or so nearly helpless as to require the regular aid and attendance of another person.

To establish a need for regular aid and attendance, the Veteran must be: (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) a patient in a nursing home because of mental or physical incapacity; (3) in need for aid and attendance on a factual basis.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a). 

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances, or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a). 

The criteria for determining whether a veteran is in need of the aid and attendance of another person may be met if he is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that the Veteran remain in bed.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352. 

The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the Veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the Veteran's condition requires the Veteran to be in bed.  Determinations must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to perform one of the enumerated disabling conditions, but the Veteran's condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

Special monthly compensation is also payable at a specified rate if: (1) the Veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or, (2) is permanently housebound.  The Veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s)  (West 2014); 38 C.F.R. § 3.350(i)  (2015).

In this case, the Veteran is currently service connected for residuals of brain damage, to include seizure disorder, evaluated as 60 percent disabling; posttraumatic stress disorder, evaluated as 50 percent disabling; status post cervical spine fracture, evaluated as 20 percent disabling; status post lumbar spine fracture with residuals, evaluated as 10 percent disabling; neuropathy of the left upper extremity, evaluated as 10 percent disabling; neuropathy of the right upper extremity, evaluated as 10 percent disabling; scar, status post hiatal herniorrhaphy, evaluated as non-compensable; and scalp scar, status post neurofibroma excision, evaluated as non-compensable.  The combined rating is 90 percent and entitlement to a total rating based on individual unemployability has been in effect since March 1998.

Following a complete review of the record, the Board finds that SMC is not warranted.  To begin, the evidence does not establish that the Veteran has a visual acuity of 5/200 or less in both eyes.  The evidence does reflect that the vision in his left eye is poor.  In fact, in June 2005, he stated that he can see "only light and dark."  However, there is no suggestion of any disorder in the right eye.  During a VA examination in June 2010, his right eye vision was 20/200.  While this demonstrates significant refractive error, it is not to the severity required under 38 C.F.R. § 3.350(b)(3).  Moreover, the evidence does not indicate that the Veteran is currently, or has ever been, a patient in a nursing home.  Therefore, SMC based on aid and attendance is not warranted on these bases. 

SMC  for aid and attendance is also not warranted pursuant to 38 C.F.R. § 3.352(a), as the evidence does not establish that he needs the assistance of another person on a regular basis for any of his daily needs, or to protect himself from hazards present in his daily environment.  First, while the evidence indicates that the Veteran uses a wheelchair in order to ambulate, he does not use any special prosthetic or orthopedic appliances.   

Moreover, the evidence does not indicate that he is unable to dress himself, feed himself or tend to the "wants of nature."  For example, in April 2004, he stated that his daughters prepare meals for him, but he is still able to heat them in a microwave oven, and he is apparently able to eat his meals by himself.  In July 2004, he stated that he was unable to walk long distances before his legs give out on him.  However, he is at least somewhat mobile.  For example, he stated in May 2005 that he lives alone, and is able to transfer in and out of his wheelchair independently. 

During the May 2005 evaluation, the Veteran also reported that he needs "hospice care," but was informed that he did not qualify because he did not have a terminal disease.  In March 2006, he stated that he fell the previous evening while using the bathroom.  Although he fell, the evidence does not indicate that this is a regular occurrence, and the Board may infer that he otherwise is able to use the bathroom by himself.  Notably, at an evaluation in December 2009, he was observed to be able to get on and off the examination table "readily," was able to put on his jacket without apparent difficulty, and was able to stoop greater than 90 degrees to pick up a bag. 

In addition to these outpatient treatment observations, the Veteran underwent a VA examination in June 2010 that was specifically directed toward this claim.  On that occasion, he was accompanied by his wife because he was unable to drive, and moved about in a wheelchair.  He stated that his capacity to protect himself from the hazards of daily living was "poor," as he experienced dizziness, memory loss, and poor balance, and that he was also unable to travel outside of his home. 

He described a typical day as one where he wakes at noon, gets into his wheelchair, goes to the bathroom, takes his medications and brushes his teeth.  He ate a meal in the morning and was able to do all of this by himself, although he was unable to prepare meals.  During the day, he sat and watched television until his back hurt, and then returned to bed.  He reiterated that he could feed himself and use the bathroom facilities without help.  Notably, he also stated that he left his home by electric cart approximately one or two times per month to go to the store, and once a month to eat at a restaurant. 

Upon examination, he appeared well-developed with no loss of strength in the arms or legs, bilaterally.  He demonstrated a halting, antalgic gait aided by the use of a cane, and he was able to walk only short distances.  There was "greatly decreased sensation" in both arms and hands to fine touch and pain.  He was specifically observed to not be bedridden. 

Medical evaluations of record, as well as the VA examination, make clear that the Veteran has significant limitations.  However, none of the requirements of 38 C.F.R. § 3.352(a) have been met.  As was noted at his VA examination, he appeared presentable and was able to keep himself clean.  Moreover, by the Veteran's own admission, he was able to feed himself and attend to the wants of nature.  It did not appear that he was unable to protect himself against the hazards of his daily environment and, although he did fall on occasion, it was not apparent that such occurrence took place on a regular basis.  Finally, as he stated, he was able to travel outside of the home at least occasionally. 

Based on clinical observations of the Veteran during the course of the appeal, the Board finds that there is no justification for SMC under any of the three avenues of entitlement set forth in C.F.R. §§ 3.351(b) and (c).

As to whether the Veteran is entitled to SMC pursuant to 38 U.S.C.A. § 1114(s), and as noted above, he does not currently receive a schedular award of 100 percent for any disability.  While he has been in receipt of TDIU since March 1998, no service-connected disability is rated as totally disabling.  Without such an evaluation, SMC may not be granted under 38 U.S.C.A. § 1114(s) on this basis.

Further, the evidence of record fails to demonstrate that the Veteran is housebound.  Again, in June 2010, the Veteran reported that he moved about in a wheelchair.  He also stated that he left his home by electric cart approximately one or two times per month to go to the store, and once a month to eat at a restaurant.  As such, the evidence of record at this time simply fails to establish that the Veteran is housebound.

In considering this claim, the Board has also considered the Veteran's statements in support of his claim.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the Veteran is certainly competent to report symptoms, such as immobility, instability, and loss of sensation, because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  However, the Veteran has not demonstrated competency to state that his symptoms meet applicable standards set forth by VA regulations in this instance.

The Board again acknowledges the Veteran's belief that his symptoms are of such severity as to warrant SMC for aid and attendance.  However, SMC is based on an inability to live independently as determined by the clinical evidence of record.  As such, the Board finds that the medical evidence, which directly addresses the criteria under which SMC is evaluated, to be more probative than the Veteran's own assessment.

In conclusion, the evidence does not support the Veteran's claim for SMC by reason of the need for regular aid and attendance of another person, nor does the evidence demonstrate that the Veteran is service connected for any disability at a rate of 100 percent, or that he is housebound.  The Board finds that equipoise is not shown, and the benefit of the doubt rule does not apply.  See Gilbert.  Therefore, the appeal is denied.


ORDER

Entitlement to SMC is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


